MEMORANDUM **
Preston Antonio appeals his 120-month sentence imposed after he pleaded guilty to conspiracy to distribute and possess with intent to distribute more than 50 grams of crystal methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We lack jurisdiction and dismiss.
Relying on United States v. Buchanan, 59 F.3d 914 (9th Cir.1995), Antonio contends that his waiver of the right to appeal is unenforceable because the district court advised him that he had the right to appeal. We review the validity of a waiver de novo, United States v. Bolinger, 940 *294F.2d 478, 479 (9th Cir.1991), and conclude that Antonio’s contention is unpersuasive. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (enforcing a knowing and voluntary waiver of appeal based on language of the waiver and facts surrounding the entry of the plea). Here, the court properly advised Antonio that he had waived his statutory right to appeal. The court’s mention of a right to appeal was in general terms and was not an unambiguous statement that Antonio had a right to appeal. See United States v. Aguilar-Muniz, 156 F.3d 974, 977 (9th Cir.1998).
Because Antonio validly waived his right to appeal we do not reach the merits of his appeal. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.